DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 03/18/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton et al. (U.S. 20120120887) in view of Ye et al. (U.S. 20130295948).
For claim 1, Deaton et al. disclose a system for sublicensing licensed spectrum, the system comprising: 
infrastructure equipment configured to 5establish spectrum lease terms for a spectrum lease for a radio device to operate within the licensed spectrum (at least [0050] and [0079].   The first cognitive base station 124A may transmit a registration request to the spectrum accountability server 128. The registration request may include SAP data 301, which may include registration data. The registration data may include information related to the geographic physical location of the first cognitive base station 124A, an IP address assigned to the first cognitive base station 124A, other identifying data, and combinations thereof.  Once registration of the first cognitive base station 124A is performed to open a spectrum account with the spectrum accountability server 128, other procedures may be performed, such as validating spectrum lease requests.  The spectrum accountability server 128 is configured to perform functions such as maintaining spectrum leasing policies, coordinating spectrum leases, monitoring spectrum usage during spectrum leases, and managing spectrum access rules. The cognitive base stations 124 may be configured to generate and/or process spectrum lease requests that comply with spectrum access rules according to a determined need for additional spectrum to support a determined demand.); 
retrieve the spectrum lease terms for operating the radio device within the licensed spectrum upon receiving a request from the radio device (at least [0079].   The spectrum accountability server 128 may evaluate the spectrum lease request based, at least in part, on the current spectrum access policy and the current spectrum access rules. When the spectrum lease request has been evaluated, the spectrum accountability server 128 may send a spectrum lease response to the cognitive base station 124 at operation 720.  The spectrum lease request may be considered valid if there is sufficient spectrum available for a secondary user, and if the cognitive base station 124 is following spectrum access rules. At this point, the cognitive base station 124 may operate according to the parameters of the spectrum lease when fielding service requests.); and 
configure the radio device to operate within the licensed spectrum in accordance 10with the terms of the sub-license via a virtualized interface between the infrastructure equipment and the radio device (at least [0079].   The spectrum lease request may be considered valid if there is sufficient spectrum available for a secondary user, and if the cognitive base station 124 is following spectrum access rules. At this point, the cognitive base station 124 may operate according to the parameters of the spectrum lease when fielding service requests.)  However, Deaton et al. do not disclose sub-license.
	In the same field of endeavor, Ye et al. disclose sub-license (at least [0240]-[0241].   spectrum sharing or sub-licensing procedure may be triggered by a spectrum request from a CE. The CE may quantify an amount of desired bandwidth, for example based on current QoS needs. The required QoS to bandwidth may be translated in the CE and/or the CM.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Deaton et al. as taught by Ye et al. for purpose of requiring additional bandwidth.
For claim 2, the combination of Deaton et al. and Ye et al. disclose the system of claim 1.  Ye et al. disclose wherein the infrastructure device is configured to interface with one or more hardware and 15firmware platforms corresponding to different communication technologies utilized by a network operator that sub-licenses the licensed spectrum (at least [0035] and [0036].  the communications system 100 may be a multiple access system and may employ one or more channel access schemes, such as CDMA, TDMA, FDMA, OFDMA, SC-FDMA, and the like. For example, the base station 114a in the RAN 104 and the WTRUs 102a, 102b, 102c may implement a radio technology such as which may establish the air interface 116 using wideband CDMA (WCDMA). WCDMA may include communication protocols such as High-Speed Packet Access (HSPA) and/or Evolved HSPA (HSPA+). HSPA may include High-Speed Downlink Packet Access (HSDPA) and/or High-Speed Uplink Packet Access (HSUPA).) 
For claim 3, the combination of Deaton et al. and Ye et al. disclose the system of claim 1.  Deaton et al. disclose wherein the infrastructure equipment is configured to acquire the sub-license terms from the 20network operator that sub-licenses the licensed spectrum (at least [0079].   The spectrum accountability server 128 may evaluate the spectrum lease request based, at least in part, on the current spectrum access policy and the current spectrum access rules. When the spectrum lease request has been evaluated, the spectrum accountability server 128 may send a spectrum lease response to the cognitive base station 124 at operation 720.  The spectrum lease request may be considered valid if there is sufficient spectrum available for a secondary user, and if the cognitive base station 124 is following spectrum access rules. At this point, the cognitive base station 124 may operate according to the parameters of the spectrum lease when fielding service requests.)  
For claim 5, the combination of Deaton et al. and Ye et al. disclose the system of claim 1.  Deaton et al. disclose wherein the infrastructure equipment is configured to assign the sub-license to the radio device (at least [0089].    The spectrum accountability server 128 may send a spectrum lease response to the cognitive base station 124 at operation 720. The spectrum lease response may indicate whether or not the spectrum accountability server 128 elected to validate or invalidate the spectrum lease request. In one example, the spectrum lease request may be considered valid if there is sufficient spectrum available for a secondary user, and if the cognitive base station 124 is following spectrum access rules. At this point, the cognitive base station 124 may operate according to the parameters of the spectrum lease when fielding service requests.)
15	 	For claim 6, the combination of Deaton et al. and Ye et al. disclose the system of claim 1.  Deaton et al. disclose wherein the infrastructure equipment is configured to monitor operation of the radio device to determine whether the radio device is operating in accordance with the terms of the sub-license (at least [0091] and [0108]-[0113].    The integrated receiver 232 detects a service loss resulting from interference. At operation 1110, the integrated receiver (IR) transmits a service loss alarm signal to the spectrum accountability server 128. At operation 1115, the spectrum accountability server 128 analyzes the existing spectrum leases and related usage spectrum statistics to determine the potential interferers on the wireless network. At operation 1120, the spectrum accountability server 128 transmits a service alarm signal to the cognitive base station 124 that is determined to be interfering with the integrated receiver 232. At operation 1125, the cognitive base stations 124 update a local spectrum database (not shown) and adjust operating parameters for the secondary users employing the interfering spectrum leases. For example, the cognitive base stations 124 may reduce downlink power for a particular DSA carrier causing the interference, stop using the DSA carrier causing the interference, or take other remedial actions.)
For claim 7, the combination of Deaton et al. and Ye et al. disclose the system of claim 6.  Deaton et al. disclose wherein 20the infrastructure equipment is configured to revoke the sub-license in a case that it is determined that the radio device is not operating in accordance with the terms of the sub-license or related policy (at least [0091] and [0108]-[0113].    The integrated receiver 232 detects a service loss resulting from interference. At operation 1110, the integrated receiver (IR) transmits a service loss alarm signal to the spectrum accountability server 128. At operation 1115, the spectrum accountability server 128 analyzes the existing spectrum leases and related usage spectrum statistics to determine the potential interferers on the wireless network. At operation 1120, the spectrum accountability server 128 transmits a service alarm signal to the cognitive base station 124 that is determined to be interfering with the integrated receiver 232. At operation 1125, the cognitive base stations 124 update a local spectrum database (not shown) and adjust operating parameters for the secondary users employing the interfering spectrum leases. For example, the cognitive base stations 124 may reduce downlink power for a particular DSA carrier causing the interference, stop using the DSA carrier causing the interference, or take other remedial actions.)  
	For claims 8-10, the claims have features similar to claims 1-3.  Therefore, the claims are also rejected for the same claims 1-3.
For claim 11, the combination of Deaton et al. and Ye et al. disclose the system of claim 10.  Deaton et al. disclose further comprising: determining, by the infrastructure equipment, a geolocation of the radio device based on a request received from the radio device to access the licensed spectrum (at least [0079].  The registration request may include SAP data 301, which may include registration data. The registration data may include information related to the geographic physical location of the first cognitive base station 124A, an IP address assigned to the first cognitive base station 124A, other identifying data, and combinations thereof.)
For claim 12, the combination of Deaton et al. and Ye et al. disclose the system of claim 11.  Deaton et al. disclose further comprising: identifying, by the infrastructure equipment, the radio device based on identification information included in the request received from the radio device to access the licensed 5spectrum (at least [0079].   The registration data may include information related to the geographic physical location of the first cognitive base station 124A, an IP address assigned to the first cognitive base station 124A, other identifying data, and combinations thereof At operation 515, the spectrum accountability server 128 receives the registration data, and creates a spectrum account by updating the geolocation database 130.)
	For claims 15-17, the claims have features similar to claims 5-7.  Therefore, the claims are also rejected for the same claims 5-7.
10	 For claim 18, the combination of Deaton et al. and Ye et al. disclose the system of claim 8.  Deaton et al. disclose wherein the sub-license terms correspond to at least one of a geolocation of the radio device, a portion of radio spectrum frequencies within the licensed frequency range of the sub-license, the temporal term of the sub-license, communication protocol under which the radio may operate, effective isotropically radiated power (EIRP), antenna array gain and radiated power (at least [0037].   The term "spectrum access rule" refers to more specific rules which permit a cognitive base station to generate and/or process requests for spectrum leases for use of a secondary spectrum channel. An example of a spectrum access rule may be dependent on the availability of the spectrum based on a query to a geolocation database of primary users, spectrum sensing, and local traffic conditions. A combination of parameters may be used to formulate a lease request which specifies a specific spectrum bandwidth during a specific time period.)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Deaton et al. (U.S. 20120120887) in view of Ye et al. (U.S. 20130295948) and further in view of Sun et al. (U.S. 20190357255).
For claim 19, the combination of Deaton et al. and Ye et al. do not disclose the wherein the sub-licensed spectrum is millimeter wave spectrum.  
	In the same field of endeavor, Sun et al. disclose the shared spectrum is millimeter wave spectrum (at least [0005].  The data transmission may be transmitted via a shared millimeter wave (mmW) radio frequency spectrum band, and a listen-before-talk (LBT) procedure may be performed at a receiving device responsive to the pre-grant indication, to determine that the shared mmW radio frequency spectrum band is available for the data transmission.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Deaton et al. as taught by Sun et al. for purpose of transmitting data.
Allowable Subject Matter
Claims 4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
For claim 20, none of the above prior art, taken in combination or alone, disclose a second communication from the administrator of the entity requesting a spectrum sub-license for the radio device; retrieving configuration information for the radio device from the database of the spectrum manager; 5determining a configuration of the radio device in accordance with the policies and terms of the spectrum sub-license; and transferring the configuration information to the administrator and/or radio device, wherein the configuration information is used by the administrator and/or radio device to establish 10a communication session between the radio device and other devices within the entity on the sub-licensed spectrum.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  05/19/2022